DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, US6469244, in view of Mitchell, US 6426459 and further in view of Chiku, US 2006/0034026.
Regarding claim 1, Harrison discloses; a method of manufacturing a laminate curtain for absorbing electromagnetic radiation leaking from an electronic appliance chassis, the method comprising: 										acquiring a conductive elastomer panel (Fig. 3A,3B; blocks of 316) designed to absorb electromagnetic radiation; 								forming the laminate curtain (Fig. 3A,3B; 301) by securing the conductive elastomer panel to a conductive support frame (Fig. 3A,3B; 320) with a conductive adhesive (Col.4; Ln.24-25).										Harrison substantially discloses the invention with EMI shield made of deformable electrically conductive elastomeric material but is silent about a specified 
Regarding claim 2, Harrison discloses; exposing the laminate curtain (Fig. 3A, 3B; 301; examiner interpret the laminate is exposed to room temperature for a specific time to dry the conductive glue as an inherent method step) to a curing assembly for a specified duration.
Regarding claims 3 and 20, Harrison discloses with respect to claim 3; upon the laminate curtain (Fig. 3A, 3B; 301) being installed, electromagnetic radiation absorbed by the conductive elastomer panel (Fig. 3A, 3B; blocks of 316) is shunted from the laminate curtain to the electronic appliance chassis (Fig. 1; 101, 113). 				Regarding claim 20, Harrison discloses;	such that the laminate curtain is substantially orthogonal (Fig. 6; 601 is orthogonal to flange 623) to an interconnect surface of the electronic appliance through which electromagnetic radiation leaks.		Harrison substantially discloses the invention with EMI shield made of deformable electrically conductive elastomeric material but is silent about within the mounting frame in claim 3 and the mounting frame is connected to the electronic appliance in claim 20. However Chiku shows that an electronic device which prevents electromagnetic wave having leaked from a plug of a plug-in unit from interfering other plug-in unit with a metallic frame having reflector fixed to the cabinet  with screws (Fig. 2A, 2B; 11,12,13). 										
Regarding claim 4, Harrison discloses; cutting the laminate curtain (Fig. 3A, 3B; 301) to create a slot (Fig. 3A, 3B; 315) through which a cable connected to the electronic appliance chassis can be routed (Fig. 1; cable routed through 121).

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that none of the references disclose "acquiring a conductive elastomer panel designed to absorb electromagnetic radiation over a specified frequency range and in fact, this approach has completely destroyed the meaning of the above- mentioned feature. The latter portion of the phrase (i.e., "over a specified frequency range that corresponds to an electrical component housed in [an] electronic appliance chassis") has no concrete meaning when examined on its own. Harrison discloses EMI shield made of deformable electrically conductive elastomeric material, but is silent about a specified frequency range that the conductive elastomer . 	
Allowable Subject Matter
Claims 5-19 are is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 5,10 and 12, specifically the prior art fails to disclose or render obvious the claimed limitations including acquiring a conductive elastomer panel designed to absorb electromagnetic radiation over a first frequency range that corresponds to an electrical component housed in the electronic appliance chassis; acquiring a radiation-absorbing panel designed to absorb substantially all electromagnetic radiation over a second frequency range of less than 4 gigahertz (GHz), as claimed in independent claim 5; each radiation-absorbing panel is designed to absorb electromagnetic radiation of a different frequency, as claimed in independent claim 10, and affixing a plurality of stiffener components to exposed  portions of the conductive adhesive film that are not in contact with the conductive support frame, as claimed in independent claim 12.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729